UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1054



ZARA ELLIS SADLER, PhD,

                                              Plaintiff - Appellant,

          versus


BARBARA CLAIRE TILLEY, PhD,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:05-cv-03234-DCN)


Submitted:   March 29, 2006                 Decided:   April 11, 2006


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Zara Ellis Sadler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Zara Ellis Sadler appeals the district court’s order

denying relief on her complaint pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e - 2000e-17 (2000), and

denying her motion to amend her complaint. After a thorough review

of the record, we conclude that the district court should have

permitted Sadler to amend her complaint as a matter of right under

Federal    Rule   of   Civil   Procedure    15(a)   because   no   responsive

pleading had been filed.       Thus, even though Sadler sought leave to

amend, she actually did not need to do so.               See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1068 n.1 (4th

Cir. 1993); Smith v. Blackledge, 451 F.2d 1201, 1202-03 (4th Cir.

1971).    We therefore vacate the district court’s order dismissing

Sadler’s action and denying Sadler’s motion to amend her complaint,

and we remand the case for further proceedings consistent with this

opinion.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                      VACATED AND REMANDED




                                    - 2 -